Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





LUIS BERNAL,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-11-00250-CR

Appeal from
 409th District Court

of El Paso County, Texas

(TC # 20100D03764)



 

 

 




MEMORANDUM OPINION

            Luis Bernal appeals his conviction of evading arrest.  Finding that Appellant has no right of
appeal, we dismiss the appeal.
            Rule 25.2(d) of the Texas Rules of Appellate Procedure requires the trial court to certify the
criminal defendant’s right of appeal under Rule 25.2(a)(2).  Tex.R.App.P. 25.2(a)(2) and (d). 
Appellant filed a timely notice of appeal, including the trial court’s certification as required by Rules
25.2(a)(2) and 25.2(d), but the certification  reflects that the appeal “is a plea-bargain case, and the
Defendant has NO right of appeal.”  
            In a plea-bargain case, a defendant may appeal only those matters raised by written motion
and ruled on before trial, or after getting the court’s permission to appeal.  Tex.R.App.P. 25.2(a)(2). 
The record reflects that Appellant entered a negotiated guilty plea and the trial court followed the
plea bargain.  The Clerk’s Office notified Appellant’s counsel that the certification reflects that
Appellant has no right of appeal in this case and requested a response addressing whether appellant
has a right of appeal.  The El Paso County Public Defender has filed a response confirming that the
trial court followed the plea bargain and, there are no pretrial rulings which could be appealed, and
the trial court has denied permission to appeal any other issues.  Based on the trial court’s
certification and the record before us, we dismiss the appeal.

November 2, 2011                                           
                                                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), not participating

(Do Not Publish)